UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6023


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHON CONNER WILLIAMS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:99-cr-00659-CMC-7; 0:02-cv-04012-CMC)


Submitted:   May 10, 2010                  Decided:   June 3, 2010


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shon Conner Williams, Appellant Pro Se.    Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Shon   Conner      Williams        seeks    to    appeal       the   district

court’s      order      denying     his    Fed.     R.    Civ.     P.    60(b)    motion     for

relief from the district court’s order denying his 28 U.S.C.A.

§ 2255 (West Supp. 2009) motion.                      The order is not appealable

unless       a    circuit       justice    or   judge       issues      a     certificate    of

appealability.            28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369    F.3d        363,     369     (4th    Cir.         2004).          A certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2006).          When the district court denies relief on the merits, a

prisoner          satisfies        this    standard          by      demonstrating          that

reasonable         jurists        would    find       that     the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies       relief        on     procedural        grounds,         the      prisoner      must

demonstrate         both    that     the    dispositive           procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                         Slack, 529 U.S. at 484-85.

We    have       independently      reviewed        the     record      and    conclude     that

Williams has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense         with     oral     argument       because        the    facts      and    legal

                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3